Citation Nr: 1105653	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-38 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for histrionic personality 
disorder (claimed as a mental health disability). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1981 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board remanded the Veteran's appeal in October 2008 and 
August 2009.  However, as there has not been substantial 
compliance with the remand directives, the appeal must be 
remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

When the Board last reviewed the case it noted that the Veteran 
was diagnosed with histrionic personality disorder during 
service.  At that time, one of the symptoms noted was depression.  
The post-service evidence includes a June 2006 private 
psychiatric examination which indicated a diagnosis of dysthymic 
disorder.  As it was unclear to what extent the symptoms of the 
in-service histrionic personality disorder may have also been 
early manifestations of the currently diagnosed dysthymic 
disorder, the Board remanded the claim in October 2008 to obtain 
a medical opinion. 

The Board found a November 2008 VA medical opinion was inadequate 
as it raised the question of aggravation of a pre-existing 
disorder.  The examiner noted that the Veteran was briefly 
treated for dysthymic disorder in service, but indicated that the 
condition pre-existed his service.  The diagnoses after 
examination included dysthymic disorder and personality disorder.  

The Board noted that the Veteran's induction physical examination 
was negative for complaints, treatment, or a diagnosis of a 
psychiatric condition.  The claim was remanded for another VA 
examination to clarify the etiology of the Veteran's current 
psychiatric condition and determine whether it existed prior to 
service and if so, address the question of aggravation.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Subsequent to the most recent remand, the Veteran was afforded a 
VA examination in November 2009 during which the examiner 
diagnosed the Veteran with depression not otherwise specified 
(NOS); however, the opinion is inadequate.  The examiner failed 
to address the questions of whether the Veteran has an acquired 
psychiatric disorder that existed prior to his service and if so, 
whether or not it was aggravated by service and did not 
specifically comment as to whether the June 2006 diagnosis of 
dysthymic disorder is representative of an acquired psychiatric 
disability and whether the post-service evidence is consistent 
with such diagnosis.  

As there has not been substantial compliance with the remand 
directives, the appeal must be remanded again.  Stegall, 11 Vet. 
App. at 268.  In addition, once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Thus, a new medical 
examination and opinion are necessary to make a determination in 
this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

On remand, the AMC/RO should ensure that all requested 
development has been undertaken.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
psychiatric examination in order to 
determine the current nature and likely 
etiology of his mental health disability.  
The claims folder should be made 
available to the examiner for review 
and all appropriate testing should be 
conducted.  

Following completion of the examination and 
review of the Veteran's claims file, the 
examiner should specifically comment as 
to whether the June 2006 and November 
2008 diagnoses of dysthymic disorder 
are representative of an acquired 
psychiatric disability.  Furthermore, the 
examiner should state whether the post-
service evidence is consistent with such 
diagnosis.  

If the examiner finds that a current 
acquired psychiatric disorder exists, he 
should answer the following questions: 

(a) does the evidence of record clearly 
and unmistakably show that the Veteran had 
an acquired psychiatric disorder that 
existed prior to his military service?

(b) If the answer is yes, does the evidence 
of record clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service or that any increase 
in disability was due to the natural 
progression of the disease?

Please identify any such evidence with 
specificity.

(c) if the answer to either (a) or (b) is 
no, is it at least as likely as not that 
the any currently diagnosed acquired 
psychiatric disorder had its onset in 
service?  In addressing this question, the 
examiner should state whether the in-
service symptoms diagnosed as histrionic 
personality disorder are in any way 
representative of early manifestations of 
the acquired disorder.  Specifically, the 
examiner should also comment as to whether 
the Veteran's symptoms of depression in 
service are in any way representative of 
early manifestations of the Veteran's 
November 2009 diagnosis of depression NOS.   

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


